DETAILED ACTION
Applicant's remarks in the pre-brief conference request, filed 11/11/21, are fully acknowledged by the Examiner. Currently, claims 1, 3-7, 9, 11, 13-14, 16-25 are pending.  The following is a complete response to the 11/11/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9,11 is/are rejected under 35 U.S.C. 103 as unpatentable over Collins (US 2002/0107511) in view of Kappel (US 2014/0046320).
Regarding claim 1, Collins teaches a mapping overlay of a mapping catheter, the mapping overlay comprising: An elongate, flexible tubular body (12); a mesh of wires forming a tubular sidewall of a cavity (28 forming a lumen around 22 as in Figs. 4 and 5), the mesh of wires comprising: a plurality of conductor wires (filaments 34), and a plurality of structural wires formed of a different material than the plurality of conductor wires (par. [0049] filaments providing support to metallic elements), wherein 
wherein at least a portion of the mesh of wires is located between the one or more inner layers and the one or more outer layers (wires of 28 between 22 and 33), and the mesh of wires extends past a distal end of the body (Fig. 4 vs Fig. 5, with the mesh 28 extending past 33).
Collins is silent regarding a treatment device lumen extending through the catheter body and opening into the cavity to permit a separate treatment device to be expanded within the cavity.
However, Kappel teaches a treatment device lumen through a catheter body to allow for a separate treatment device to be expanded in a cavity (cautery tool 118 extends through lumen of 114 to treat tissue within a cavity as in par. [0071] and Fig. 2a-b).
It would have been obvious to one of ordinary skill in the art to modify Collins with an internal cautery tool as in Kappel. This would allow for cautery treatment of tissue as desired by Kappel, with more control over the target area.
Regarding claim 3, Collins teaches wherein the plurality of sensors comprise a temperature sensor (par. [0068]).
Regarding claim 4, Collins teaches wherein the plurality of sensors are grouped into two or more rings of sensors (sensors split into ring zones as in Fig. 10a and par. [0074)]).
Regarding claim 5, Collins teaches wherein the mesh of wires is expandable in response to a force applied thereto by an expanding treatment element of a treatment device (28 expands in response to a slide actuator as in par. [0048)).
Regarding claim 6, Collins teaches wherein the mesh of wires comprises a plurality of conductor wires and a plurality of structural wires that are made from a different material than the plurality of conductor wires, and wherein the plurality of sensors are coupled to the plurality of conductor wires (par. [0049] filaments providing support to metallic elements, and par. [0068], sensors on the conductor wires).
Regarding claim 7, Collins teaches wherein the mesh of wires comprises a plurality of braided wires (braided wires as in par. [0049]).
Regarding claim 9, Collins teaches wherein the cap comprises an inner cap and an outer cap and the distal end of the mesh of wires is coupled to the inner cap (inner cap 24 and outer cap 18, with 28 attached to 24).
Regarding claim 11, Collins teaches wherein expansion of the mesh of wires in response to a force applied thereto by an expanding treatment element, causes the catheter body to be pulled towards the cap (par. [0048] retracting 22 with the cap getting closer to the catheter body).
Claim(s) 13,14,16,17, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski (US 2015/0057563) in view of Kappel, in further view of de Graff (US 2011/0034912).
Regarding claim 13, Kowalski teaches a method for ablating tissue, the method comprising: activating one or more electrodes of a mapping device to stimulate non-targeted tissue proximate a target tissue site (electrodes 24 for transmitting signals to the phrenic nerve);
determining a location of at least a proximal portion of the extracardiac tissue based at least in part on said activating (location of the phrenic nerve as in Fig. 8);
determining a risk level associated with treatment of the target tissue site based at least in part on the determined location of the proximal portion of the extracardiac tissue (par. [0035], phrenic nerve in range of pacing, in area 101); and treating tissue at the target tissue site using a treatment device based at least in part on the determined risk level (par. [0037]).

However, Kappel teaches a treatment device lumen through a catheter body to allow for a separate treatment device to be expanded in a cavity (cautery tool 118 extends through lumen of 114 to treat tissue within a cavity as in par. [0071] and Fig. 2a-b).
De Graff teaches determining properties of tissue to determine parameters of risk for locations to avoid prior to treatment (par. [0274] determination of areas of risk to be avoided for when delivery of therapy occurs).
It would have been obvious to one of ordinary skill in the art to modify Collins with an internal cautery tool as in Kappel. This would allow for cautery treatment of tissue as desired by Kappel, with more control over the target area. It would have further been obvious to one of ordinary skill in the art to determine risk parameters of a treatment area before treatment occurs as in De Graff, so as to avoid unintentionally damaging the patient.
Regarding claim 14, Kowalski teaches wherein the extracardiac tissue comprises a phrenic nerve (par. [0035]), the target tissue site comprises a pulmonary vein (par. [0042]), the treating comprises ablating the tissue ([0042] ablation of tissue), and the treatment device comprises an ablation device (22).
Regarding claim 16, Kowalski teaches wherein the mapping device forms at least a portion of a mapping catheter and the treatment device forms at least a portion of an ablation catheter that is distinct from the mapping catheter (separate pacing electrodes 38 from ablation treatment device 28).
Regarding claim 17, Kowalski is silent regarding a portion of the ablation catheter is positioned within the mapping catheter.

It would have been obvious to one of ordinary skill in the art to modify Kowalski with the cautery tool of Kappel, allowing for an all in one device for treating tissue.
Regarding claim 21, Kowalski teaches wherein the introducing a treatment device step is accomplished prior to the activating one or more electrodes step (the device is inserted before treatment begins).
Regarding claim 22, Kowalski teaches wherein the introducing a treatment device step is accomplished following the activating one or more electrodes step ().
Regarding claim 23, Kowalski is silent regarding enlarging the basket prior to the activating one or more electrodes step.
However, Kappel teaches enlarging the basket prior to the activating one or more electrodes step (208 inflating to contact tissue as in Figs. 2a-b).
It would have been obvious to one of ordinary skill in the art to modify Kowalski with the basket enlarging prior to activating electrodes, allowing for electrodes to expand to contact tissue.
Regarding claim 25, Kowalski is silent regarding wherein the basket is enlarged in response to enlarging the treatment device therein.
However, Kappel teaches enlarging the basket prior to the activating one or more electrodes step (208 inflating to contact tissue as in Figs. 2a-b).
It would have been obvious to one of ordinary skill in the art to modify Kowalski with the basket enlarging prior to activating electrodes, allowing for electrodes to expand to contact tissue.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Kappel, in view of de Graff, in further view of Collins.
Regarding claim 18, Kowalski is silent regarding the mapping device comprises a mesh of braided wires and the one or more electrodes comprises a plurality of electrodes coupled to the mesh of braided wires.
However, Collins teaches a mapping device comprises a mesh of braided wires (28 forming a mesh of braided wires as in par. [0049]) and the one or more electrodes comprises a plurality of electrodes coupled to the mesh of braided wires (filaments 34 as in par. [0050)]).
It would have been obvious to one of ordinary skill in the art to modify Kowalski with the mesh of Collins, allowing for many more electrode positions for mapping, pacing, and/or treatment.
Regarding claim 19, Kowalski is silent regarding wherein the mapping device further comprises a body, the body comprising:
one or more inner layers, and one or more outer layers,
wherein at least a portion of the mesh of braided wires is located between the one or more inner layers and the one or more outer layers, and the mesh of braided wires extends past a distal end of the body. However, Collins teaches a body, the body comprising:
one or more inner layers, and one or more outer layers (inner layer 22 and outer layer 33), wherein at least a portion of the mesh of wires is located between the one or more inner layers and the one or more outer layers (wires of 28 between 22 and 33), and the mesh of wires extends past a distal end of the body (Fig. 4 vs Fig. 5, with the mesh 28 extending past 33).
It would have been obvious to one of ordinary skill in the art to modify Kowalski with the mesh of Collins, allowing for many more electrode positions for mapping, pacing, and/or treatment.
Regarding claim 20, Kowalski is silent wherein the mapping device further comprises a cap coupled to a distal end of the mesh of braided wires.
However, Collins teaches a mapping device with a cap coupled to the distal end of the mesh of braided wires (cap including 24, 20, and 18 at the distal end of 28). It would have been obvious to one of .
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski in view of Kappel, in view of de Graff, in view of Gelbart (US 2013/0184706).
Regarding claim 24, Kowalski is silent regarding the basket is self-expandable. However, Gelbart teaches self-expandable baskets (par. [0035], self-expanding mesh allows for blood flow). It would have been obvious to one of ordinary skill in the art to modify the combination such that the basket is self-expandable, so as to use the electrodes without blocking blood flow.
Response to Arguments
Applicant’s arguments, see the, filed 11/11/21, with respect to the rejection(s) of claim(s) 1, 3-7, 9, 11, 13-14, 16-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kappel as a secondary reference.
Conclusion
Applicant's amendment dated 1/29/21 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794